Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022 has been entered.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0255587 A1 to Stoughton.
Regarding claim 11, Stoughton teaches a press-forming die 11 for producing a press-formed product 12 including a planar surface provided with an additional shape 18A protruding from the planar surface (Fig. 6), the additional shape having a concave and convex curved shape and a peripheral edge extending around an entirety of the additional shape where the concave curved shape and the convex curved shape are continuous around an entire peripheral edge of the additional shape (Figs. 4 and 6; Para. [0047]; the additional shape includes concave curvatures R1 and R4 and convex curvatures R2 and R3 along the entirety of the shape), in a sheet material 10, the press-forming die comprising: 
a die member 11A, 11B including shoulder portions 19 that each form the concave curved portion and the convex curved portion of the convex curved shape of the additional shape arranged on the planar surface of the press-formed product (Fig. 1; Para. [0033]), and 
curvature radii of the shoulder portions of the die member are the same (Figs. 4 and 6; Paras. [0033] and [0047]; as discussed in Para. [0047], all of the curvature radii that define the additional shape have the following relationship: R1≥R2≥R3≥R4, i.e., all of the radii may be the same, and Para. [0033] states that the profile of the bead 18, i.e., the additional shape, is machined into the die).
Regarding claim 12, Stoughton teaches the press-forming die according to claim 11 (Fig. 1), wherein the additional shape is added to improve rigidity of the press-formed product (Para. [0034]; the bead 18 increases the products resistance to springback, twisting and curling, i.e., increases the rigidity).
Regarding claim 13, Stoughton teaches a press-formed product 12 produced by press-forming a sheet material 10 (Figs. 1 and 6), the press-formed product comprising: 
a planar surface provided with an additional shape 18A protruding from the planar surface (Fig. 6 shows that the additional shape is formed in a planar surface of the blank 10), the additional shape 18A having a concave and convex curved shape and a peripheral edge extending around an entirety of the additional shape where the concave curved shape and the convex curved shape are continuous around an entire peripheral edge of the additional shape (Figs. 4 and 6; Para. [0047]; the additional shape includes concave curvatures R1 and R4 and convex curvatures R2 and R3 along the entirety of the shape), and 
a curvature radius of the concave curved portion and a curvature radius of the convex curved portion of the concave and convex curved shape are the same (Figs. 4 and 6; Para. [0047]; as discussed in Para. [0047], all of the curvature radii that define the additional shape have the following relationship: R1≥R2≥R3≥R4, i.e., all of the radii may be the same).
Regarding claim 14, Stoughton teaches the press-formed product according to claim 13 (Fig. 6), wherein the additional shape is added to improve rigidity of the press-formed product (Para. [0034]; the bead 18 increases the products resistance to springback, twisting and curling, i.e., increases the rigidity).
Regarding claim 15, Stoughton teaches a method for producing a press-formed product (Figs. 1, 4 and 6), comprising: 
press-forming a sheet material 10 using a press-forming die 11 to produce the press-formed product 12 (Figs. 1 and 4), the press-formed product 12 including a planar surface provided with an additional shape 18A protruding from the planar surface (Fig. 6 shows that the additional shape is formed in a planar surface of the blank 10), the additional shape 18A having a concave and convex curved shape and a peripheral edge extending around an entirety of the additional shape where the concave curved shape and the convex curved shape are continuous around an entire peripheral edge of the additional shape by press-forming the sheet material (Figs. 4 and 6; Para. [0047]; the additional shape includes concave curvatures R1 and R4 and convex curvatures R2 and R3 along the entirety of the shape), and 
setting a curvature radius of the concave curved portion and a curvature radius of the convex curved portion of the concave and convex curved shape to be the same (Figs. 4 and 6; Para. [0047]; as discussed in Para. [0047], all of the curvature radii that define the additional shape have the following relationship: R1≥R2≥R3≥R4, i.e., all of the radii may be the same).
Regarding claim 16, Stoughton teaches the method according to claim 15 (Figs. 4 and 6), wherein the additional shape is added to improve rigidity of the press-formed product (Para. [0034]; the bead 18 increases the products resistance to springback, twisting and curling, i.e., increases the rigidity).

Response to Arguments
Applicant’s amendments and remarks dated November 7, 2022 with respect to the rejection of claims 11-16 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stoughton, as discussed in the 35 USC 102 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725